                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS V. DURAN,                            :   CIVIL ACTION NO. 4:14-CV-2047
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
COUNTY OF CLINTON,                          :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 3rd day of July, 2019, upon consideration of the motion (Doc.

68) in limine and the motion (Doc. 79) for spoliation sanctions filed by plaintiff

Thomas V. Duran (“Duran”), and further upon consideration of the omnibus motion

(Doc. 70) in limine and the motions (Docs. 90, 93) to quash trial subpoenas filed by

defendant County of Clinton (the “County”), and the parties’ respective briefs in

support of and opposition to each motion, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     Duran’s motion (Doc. 68) in limine is DENIED as moot and without
             prejudice to Duran’s right to refile same in the event circumstances
             change and the County expresses an intent to introduce expert witness
             testimony at trial.

      2.     Duran’s motion (Doc. 79) for spoliation sanctions is DENIED.

      3.     The County’s motion (Doc. 90) to quash trial subpoenas issued to Suzy
             Watson and Ernie Jackson is GRANTED.

      4.     The County’s omnibus motion (Doc. 70) in limine is GRANTED in part
             and DENIED in part as follows:

             a.     Duran may not introduce testimony, evidence, or argument
                    about the destruction of County emails on June 20, 2014.
     b.    The motion is otherwise DENIED without prejudice to the
           County’s right to raise appropriate objections at trial in
           accordance with the court’s accompanying memorandum.

5.   The County’s motion (Doc. 93) to quash the trial subpoena issued to
     Connie Eck is DENIED.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
